El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
La corte inferior declaró sin lugar una petición de auto de mandamus por las razones que a continuación se trans-criben :
“En este caso se presentó una petición solicitando un auto de mandamus por el cual se ordenase al juez municipal de San Juan, Sección Segunda, la entrega de una pistola o revólver que se dice retiene dicho funcionario después de haberse celebrado el juicio seguido contra Luis Pacheco Yidal, peticionario, por el delito de portar armas.
“Se alega en la petición que el peticionario fue atísuelto del de-lito que se le imputaba en la misma córte inferior, y en esta abso-lución funda su derecho a que le sea devuelta el arma de fuego referida..
“La corte cree que no procede dictar el auto de mandamus solicitado porque el juez de la corte inferior tiene discreción para devolver o no un arma de fuego que ha sido presentada como prueba en juicio criminal, y un fallo absolutorio dado a favor de una persona acusada por el delito de portar armas, no resuelve nada con respecto al derecho de propiedad sobre el arma ocupada. Sil el arma pertenece en realidad al peticionario y si ella fué ocupada ilegalmente, él tiene un remedio eficaz en la ley para exigir su devolución. Puede darse el caso de que una persona acusada del delito de Portar Armas, alegue en el momento del juicio que el arma no le fué ocupada en su persona, y que la corte dando eré-*896dito a este testimonio decrete su absolución, j llevaría este fallo la implícita obligación de devolver al acusado el arma ocupada, si la corte no ba podido resolver si era o no de su propiedad! La negativa se impone.”
La petición no se funda única y exclusivamente en el Le-cho de una absolución del acusado, como manifestó el juez de distrito, sino que también alega que el peticionario ba sido privado de su propiedad sin el debido proceso de ley y cita de la orden dictada por el juez municipal el párrafo siguiente:
“Pero hay un hecho1 debidamente probado y no contradicho, y es que el revólver o pistola ocupada es de la propiedad del acu-sado; y claro es que si lá corte no pudo constatar la verdad de lo alegado en la denuncia, ni lo establecido por la prueba de la de-fensa, mal puede concluir en que el arma fué ocupada ilegalmente, y que en su consecuencia procede su devolución. Se desestima dicha moción.”
El artículo 26 del Código Penal prescribe que:
“Ninguna convicción por delito apareja la pérdida o comiso de bienes, salvo los casos en que dicha pena estuviere expresamente im-puesta por la ley.”
^Resultaría a fortiori que ninguna corte tiene autoridad, discrecional o de otro modo, para confiscar los bienes de Cual-quier persona acusada de un delito, después de una abso-lución, a falta de alguna disposición legal en tal sentido y en un caso en el cual no existe cuestión sobre el derecho de propiedad.
Debe revocarse la sentencia apelada y devolverse el caso a la corte de su origen para ulteriores procedimientos de acuerdo con la ley.

Revocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Franco Soto.